Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 1 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 2 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 3 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 4 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 5 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 6 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 7 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 8 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 9 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 10 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 11 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 12 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 13 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 14 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 15 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 16 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 17 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 18 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 19 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 20 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 21 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 22 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 23 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 24 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 25 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 26 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 27 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 28 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 29 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 30 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 31 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 32 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 33 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 34 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 35 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 36 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 37 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 38 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 39 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 40 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 41 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 42 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 43 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 44 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 45 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 46 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 47 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 48 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 49 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 50 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 51 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 52 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 53 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 54 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 55 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 56 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 57 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 58 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 59 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 60 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 61 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 62 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 63 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 64 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 65 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 66 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 67 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 68 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 69 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 70 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 71 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 72 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 73 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 74 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 75 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 76 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 77 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 78 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 79 of 81
Case 18-12491-CSS   Doc 571   Filed 02/01/19   Page 80 of 81
    Case 18-12491-CSS       Doc 571   Filed 02/01/19   Page 81 of 81




Dated: February 1st, 2019
                                  CHRISTOPHER S. SONTCHI
Wilmington, Delaware
                                  UNITED STATES BANKRUPTCY JUDGE
